DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2021 has been entered. Claims 1, 9, 13-14, 17-19, 23, 27-28 have been amended, claim 16 has been cancelled and claims 1-8, and 19-22 have been previously withdrawn as non-elected species. Therefore, claims 9-15, 17-18 and 23-28 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halford et al. (US – 2012/0037033 A1).
As per claim 9, Halford discloses Tapered Brake Beam Wear Liner comprising:
a longitudinally extending first wall (504, Fig: 13);
a longitudinally extending second wall (504, side wall 504 (only one is shown in Fig: 13) spaced apart from the first wall (Fig: 13); and
a longitudinally extending end wall (500, Fig: 13) monolithically formed with and connecting the first wall and the second wall (Fig: 13), the end wall forming a spacer (524, Fig: 13), wherein the first wall, the second wall, and the spacer define a slide-way (Fig: 13) configured to permit movement of a lug of a brake beam in the slide-way and wherein the spacer (524, Fig: 13) is of a same longitudinal length as the first wall and the second wall (Fig: 13), wherein the spacer is configured to limit lateral movement of the brake beam (Fig: 13).

Independent claim 23 recited all the limitations recited in independent claim 9 and is therefore rejects under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15, 17-18 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halford et al. (US – 2012/0037033 A1) as applied to claims 1 and 23 above, and further in view of Malachowski (US – 5,421,437).
As per claims 10 and 24, Halford discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the end wall includes: (1) a longitudinally extending first section; (2) a longitudinally extending second section; (3) a longitudinally extending third section; (4) a longitudinally extending fourth section; and (5) a longitudinally extending fifth section.

Malachowski discloses wherein the end wall includes: (1) a longitudinally extending first section (Attached figure and fig: 3-4); (2) a longitudinally extending second section (Attached figure and fig: 3-4); (3) a longitudinally extending third section (Attached figure and fig: 3-4); (4) a longitudinally extending fourth section (Attached figure and fig: 3-4); and (5) a longitudinally extending fifth section (Attached figure and fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Tapered Brake Beam Wear Liner of the Halford to make (1) a longitudinally extending first section; (2) a longitudinally extending second section; (3) a longitudinally extending third section; (4) a longitudinally extending fourth section; and (5) a longitudinally extending fifth section as taught by Malachowski in order to provide minimize the lateral and rotational motion of the brake beam, thereby, reducing wear and increasing braking efficiency. 

As per claims 11 and 25, Malachowski further discloses wherein: (1) the first section is connected to and monolithically formed with a bottom portion of the first wall (6) and is connected to and monolithically formed with the second section (Attached 

As per claims 12 and 26, Malachowski further discloses wherein: (1) the first section extends inwardly from the first wall (6) toward the second wall (12, Attached figure and fig: 3-4); (2) the second section extends inwardly from the first section toward a lip (13) of the second wall (Attached figure and fig: 3-4); (3) the third section extends inwardly toward the first wall (6) and extends inwardly toward the second wall (12, Attached figure and fig: 3-4); (4) the fourth section extends inwardly from the fifth section toward a lip (9) of the first wall (Attached figure and fig: 3-4); and (5) the fifth section extends inwardly from the second wall (12) toward the first wall (6, Attached figure and fig: 3-4).
As per claim 13, Malachowski further discloses wherein the third section extends in a plane closer to the lips extending from the first and second walls than a plane in which the first section and the fifth section extend (Attached figure and fig: 3-4).
As per claim 14, Malachowski further discloses wherein the second, third, and fourth sections of the end wall (Attached figure and fig: 3-4) that form the spacer and are spaced apart from each of the first wall and the second wall (Attached figure and fig: 3-4).

As per claim 15, Malachowski further discloses wherein the second, third, and fourth sections of the end wall (Attached figure and fig: 3-4) that form the spacer are of a smaller width than a width from the first wall to the second wall.

As per claim 16, Malachowski further discloses wherein the third section extends in a plane closer to the lips extending from the first and second walls than a plane in which the first section and the fifth section extend (Attached figure and fig: 3-4).

As per claims 17 and 27, Malachowski further discloses wherein the second, third, and fourth sections of the end wall that form the spacer and are spaced apart from each of the first wall and the second wall Attached figure and fig: 3-4.

As per claims 18 and 28, Malachowski further discloses wherein the second, third, and fourth sections of the end wall that form the spacer and are of a smaller width than a width from the first wall to the second wall (Attached figure and fig: 3-4).

    PNG
    media_image1.png
    471
    453
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 9-18 and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657